            Case 2:18-cv-02132-JAD-EJY Document 23 Filed 01/09/20 Page 1 of 2


 1 JASON M. PECK, ESQ.
   Nevada Bar No. 10183
 2 LAW OFFICES OF JASON M. PECK

 3 7251 West Lake Mead Blvd, Suite 250
   Las Vegas, NV 89128
 4 702-228-3176
   866-221-6108 Fax
 5 Email: LasVegasLegal@LibertyMutual.com
   Attorney for Defendant
 6 ALBERTSON'S LLC

 7

 8                                   UNITED STATES DISTRICT COURT
 9                                          DISTRICT OF NEVADA
10 MARIANN REXING, an Individual,                        Case No.:      2:18-cv-02132-JAD-EJY
11
                        Plaintiff,                           STIPULATION AND ORDER FOR
12                                                            DISMISSAL WITH PREJUDICE
     v.
13
   ALBERTSON'S L.L.C, a foreign limited
14 liability company qualified to conduct business                     ECF No. 23
   in Nevada; DOES I-X, inclusive and ROE
15 Corporations and Limited Liability Companies

16 I-X, inclusive,

17                     Defendants.

18          IT IS HEREBY STIPULATED AND AGREED, by and between the parties, by and through

19 counsel undersigned, that the above-entitled action be dismissed with prejudice and that an Order be

20 / / /

21 / / /

22 / / /

23

24

25

26
27

28
            Case 2:18-cv-02132-JAD-EJY Document 23 Filed 01/09/20 Page 2 of 2


 1 entered accordingly, each party to bear their own attorneys’ fees and costs.

 2   Dated this 27th day of December, 2019.

 3
     LAW OFFICES OF JASON M. PECK                        THE LAW OFFICE OF KAREN H. ROSS
 4
          /s/ Jason Peck, Esq.
 5   By_____________________________                          /s/ E. Breen Artnz, Esq.
     JASON M. PECK, ESQ.                                 By ______________________________
 6   Nevada Bar No. 10183                                E. BREEN ARNTZ, ESQ.
     7251 West Lake Mead Blvd, Suite 250                 Nevada Bar No. 3853
 7   Las Vegas, NV 89128                                 2275 Corporate Cir Ste. 160
     Attorney for Defendant                              Henderson, NV 89074
 8   ALBERTSON'S LLC                                     Attorney for Plaintiff
                                                         MARIANN REXING
 9

10                                            ORDER
          Based
11 IT IS SO     on the parties' stipulation [ECF No. 23] and good cause appearing, IT IS HEREBY
            ORDERED:
   ORDERED that THIS ACTION IS DISMISSED with prejudice, each side to bear its own fees and
12
   costs. The Clerk of Court is directed to CLOSE THIS CASE.
13

14
                                                  ______________________________________
15                                                UNITED STATES DISTRICT JUDGE

16                                                        1-13-2020
                                                  DATED ____________________
17

18

19

20

21

22

23

24

25

26
27

28
